DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 Allowable Subject Matter
Claims 1, 5-9, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the second film includes a first layer formed on the first film, and a second layer formed on the first layer; the first layer having a higher oxygen concentration than the second layer, and wherein the second film includes a third layer formed between the first layer and the second layer, and wherein the second layer has a higher oxygen concentration than the third layer;
In claim 20, by the limitation the second film includes a first layer formed on the first film, and a second layer formed on the first layer; the first layer having a higher oxygen concentration than the second layer, wherein the second film contains hydrogen, and wherein the first layer has a higher hydrogen concentration than the second layer;
In claim 21, by the limitation the second film includes a first layer formed on the first film, and a second layer formed on the first layer; the first layer having a higher oxygen concentration than the second layer, wherein the first and second layers contain carbon, and wherein the first layer comprises diamond like carbon;
In claim 22, by the limitation the second film includes a first layer formed on the first film, and a second layer formed on the first layer, the first layer having a higher oxygen concentration than the second layer, and each of the first layer and the second layer contains carbon as a main component, and wherein oxygen is introduced into the first layer by exposing the first layer to a steam atmosphere for a predetermined time, and then the second layer is formed on the first layer containing oxygen;
In claim 23, by the limitation the second film includes a first layer formed on the first film, and a second layer formed on the first layer, the first layer having a higher oxygen concentration than the second layer, and wherein a diameter of a hole in the first layer is greater than a diameter of the hole in the second layer.
Claims 5-9 and 18-19 depend on claim 1.  Claims 24-27 depend on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/23/2022